DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on August 18, 2022 has been entered. 
Claim 1 has been amended. Claims 14 and 27 have been canceled. Claims 37 and 38 are newly added. Claims 1, 4-6, 8, 10-12, 15, 17, 19, 22, 23, 26, 28, 32-34, 37 and 38 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The declaration under 37 CFR 1.132 filed August 18, 2022 as it pertains to the art is sufficient to overcome the rejection of the claims as set forth in the previous Office action.


Claim Rejections - 35 USC § 103
Claims 1, 4-6, 8, 10-12, 14, 15, 17, 19, 22, 23, 26, 28, 34, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (WO 2012/103588). 
Ghosh ‘588 teaches the administration of pentosan polysulfate (PPS) for the treatment of bone marrow edema (BME) to diminish the size and treat the accompanying pain. The reference teaches that the mechanism of action is the attenuation of TNF, suggested to be the primary mediator of vascular and cellular changes giving rise to pain resulting from this and related medical conditions. See paragraph [0010]. The treatment is suggested as an alternative to NSAIDS, which can have negative effects on cartilage and bone. See paragraph [0008]. 
The reference further suggests the use of a variety of salts of PPS, including Ca, Na, and Mg. See paragraphs [0029]-[0033]. The reference suggests dosages, treatment protocols, and methods of administration, including subcutaneous, at paragraphs [0043]-[0051]. The reference exemplifies treatment of patents in the examples, including 100 mg doses and various protocols, including twice weekly. See examples. 
The reference is silent regarding the treatment of pain resulting from a joint arthroplasty. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer PPS to one having BME to reduce the presence of bone marrow edema lesions with a reasonable expectation of success because it is expressly suggested in the art. The population to be treated would include any patient having this condition, including one also suffering from pain resulting from a joint arthroplasty (as well as osteoarthritis). Based on the specification and claim 34, Applicant clearly considers patients with BME within the scope to be treated. In carrying out the method of Ghosh ‘588 with the suggested 100 mg PPS dosage, recited in claims 19 and 22 as an effective dose, it would appear that the instant method would be accomplished. With respect to purported unexpected results, the finding seen in one single patient does not appear to be unexpected. Ghosh ‘588 had expressly described PPS as providing a reduction of pain in a serious bone ailment, so the additional reduction in pain in another bone-related ailment would not be surprising. 

Claims 1, 4-6, 8, 10-12, 14, 15, 17, 19, 22, 23, 32, 34, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (Curr. Ther. Res., 2005).
Ghosh-2005 teaches the administration of sodium PPS (3 mg/kg, 4 IM injections/week) for the treatment of knee osteoarthritis (OA). The reference describes the use of a numerical scale to assess pain and function. See abstract and Figure 4.  
The reference is silent regarding the treatment of pain resulting from a joint arthroplasty. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer PPS to one having OA with a reasonable expectation of success because it is expressly suggested in the art. The population to be treated would include any patient having this condition, including one also suffering from pain resulting from a joint arthroplasty (as well as BME). Based on the specification and claim 12, Applicant clearly considers patients also having OA within the scope to be treated. In carrying out the method of Ghosh-2005 with the suggested 3 mg/kg PPS dosage, recited in claims 19 and 22 as an effective dose, it would appear that the instant method would be accomplished. (It is noted that for a typical adult, a dosage of 3 mg/kg would also fall within the “fixed dose” amounts recited in claims 19 and 22). With respect to purported unexpected results, the finding seen in one single patient does not appear to be unexpected. Ghosh-2005 had expressly described PPS as providing a reduction of pain in a serious bone ailment, so the additional reduction in pain in another bone-related ailment would not be surprising. 

Claims 1, 4-6, 8, 10, 11, 14, 17, 19, 22, 23, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cullis-Hill et al (US 2013/0102562) and Gupta et al (J. Arthroplasty).
Cullis-Hill teaches the treatment of osteolysis and bone resorption associated with surgical implants and joint replacements by the administration of a PPS salt, such as calcium. See paragraphs [0007], [0015] and [0019]-[0021]. The reference further teaches oral and systemic dosages, including 2 mg/kg. See paragraphs [0030]-[0033]. The reference is silent regarding any associated pain. 
Gupta teaches that osteolysis is the most significant cause of total knee arthroplasty (TKA) revision. See abstract. Gupta reiterates Cullis-Hill, teaching that it is an inflammatory response to particles worn off the prosthesis. See “Etiology.” Patients with this response often present with symptoms including pain. See “Diagnosis.”   
It would have been obvious to administer a PPS salt to a post-arthroplasty patient suffering from pain caused by osteolysis at the site of a replaced joint with a reasonable expectation of success. The artisan would be motivated to do so because Cullis-Hill had expressly suggested the use of this agent in such treatment, generally. It would be obvious regardless of whether or not the patient was experiencing pain. It would be within the scope of the artisan to optimize the dosage protocol to treat the osteolysis. In the absence of unexpected results, this would also lead to suitable dosage that would also result in pain reduction, as the suggested art dosages are in line with the recited ones. Although Gupta concentrates on TKA, it would be further obvious to treat pain from osteolysis associated with any type of arthroplasty.  
Claims 12, 15, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over and in view of Cullis-Hill et al (US 2013/0102562) and Gupta et al (J. Arthroplasty) as applied to claims 1, 4-6, 8, 10, 11, 14, 17, 19, 22, 23, 26 and 28 above, and further in view of Ghosh et al (Curr. Ther. Res., 2005) and Briggs et al (J. Arthritis, 2016).
Cullis-Hill and Gupta teach as set forth above. The references are silent regarding the use of PPS to treat an additional arthritic knee joint or the use of a numerical rating scale, such as the Lysholm Knee score to determine the amount of reduced pain/increased function.  
Ghosh-2015 establishes that PPS is useful for the treatment of OA and describes the use of a numerical rating scale to assess outcomes. The Lysholm Knee score is a well-known assessment of outcomes in knee surgery. See Briggs.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer PPS for the treatment of an additional arthritic condition in a patient having undergone knee arthroplasty, such as the arthritis in the other knee, with a reasonable expectation of success. The artisan would be motivated to undertake this treatment because it is known in the art that PPS is a suitable therapeutic agent for the treatment of osteoarthritis. It would be further obvious to expect a decrease in pain as determined by any suitable measure, such as the Lysholm Knee Score.

 Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over and in view of Cullis-Hill et al (US 2013/0102562) and Gupta et al (J. Arthroplasty) as applied to claims 1, 4-6, 8, 10, 11, 14, 17, 19, 22, 23, 26 and 28 above, and further in view of Ghosh et al (WO 2012/103588). 
Cullis-Hill and Gupta teach as set forth above. The references are silent regarding Cullis-Hill and Gupta teach as set forth above. The references are silent regarding the additional treatment of a BME that may be present. 
Ghosh ‘588 establishes that PPS is useful for the treatment of BME. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer PPS for the treatment of an additional condition in a patient having undergone knee arthroplasty, such as the BME, with a reasonable expectation of success. The artisan would be motivated to undertake this treatment because it is known in the art that PPS is a suitable therapeutic agent for the treatment of BME.

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623